FILED
                            NOT FOR PUBLICATION                              SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-16810 & 08-16812

               Plaintiff - Appellee,             D.C. Nos.     4:99-cr-40033-CAW
                                                               4:03-cr-40116-CAW
  v.
                                                 MEMORANDUM *
EUGENE DARREL RUTLEDGE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       In these consolidated appeals, former federal prisoner Eugene Darrell

Rutledge appeals pro se from the district court’s order denying his petition for a

writ of error coram nobis. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rutledge seeks to vacate two prior federal convictions, claiming that his

guilty pleas were constitutionally deficient and that his trial counsel was

ineffective. Because Rutledge has not alleged valid reasons for failing to attack the

convictions earlier, he is not entitled to a writ of coram nobis. See United States v.

Kwan, 407 F.3d 1005, 1011 (9th Cir. 2005) abrogated on other grounds by Padilla

v. Kentucky, 130 S. Ct 1473 (2010); see also Maghe v. United States, 710 F.2d 503,

503-04 (9th Cir. 1983).

      AFFIRMED.




                                           2                                    08-16810